Citation Nr: 0720342	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1969.  The veteran is in receipt of the Combat Action Ribbon 
(CAR).    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In May 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional evidence from the veteran 
in May 2007, which was accompanied by a waiver of his right 
to initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2006).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.        

The record further shows that the veteran filed a new claim 
for entitlement to service connection for tinnitus in May 
2007.  The Board refers this undeveloped matter to the RO for 
appropriate action.    


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  There is satisfactory evidence that the veteran currently 
has bilateral hearing loss due to combat noise exposure, 
which is consistent with the circumstances, conditions, or 
hardships of his service, and there is no clear and 
convincing evidence to the contrary. 


CONCLUSION OF LAW

Hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).But 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  Any 
notice defect with respect to the elements of degree of 
disability and effective date will be addressed by the AOJ 
when effectuating the award of benefits.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Analysis 

The veteran essentially contends that his exposure to 
artillery noise while serving in the Marine Corps caused his 
current hearing loss.

The competent medical evidence clearly shows that the veteran 
currently suffers from bilateral hearing loss.  At the June 
2005 VA audiological examination, audiometric results showed 
pure tone thresholds (in decibels) of 40 at 500 Hz, 50 at 
1000 Hz, 55 at 2000 Hz, 55 at 3000 Hz, and 50 at 4000 Hz for 
the right ear and 35 at 500 Hz, 40 at 1000 Hz, 20 at 2000 Hz, 
40 at 3000 Hz, 30 at 4000 Hz for the left ear.  The veteran's 
speech recognition score was 80 percent for the right ear and 
88 percent for the left ear.  Thus, the severity of hearing 
loss in the right and left ears meets the threshold levels of 
a hearing impairment as defined by VA regulation.  38 C.F.R. 
§ 3.385 (2006).  The Board additionally observes that the 
June 2005 VA audiologist diagnosed the veteran with moderate 
sensorineural hearing loss of the right ear and mild 
sensorineural hearing loss of the left ear and the veteran's 
VA treatment records dated from May 2004 to April 2005 
include sensorineural hearing loss on the problem list.

In regard to service, the Board notes that the veteran's 
service medical records show hearing was within normal limits 
for both ears and include no notations regarding any 
complaints or findings of hearing loss in service.  Indeed, 
the veteran has reported that he first became aware of his 
hearing loss in 1995, approximately 26 years after service.  
Nonetheless, the veteran's DD Form 214 confirms that he 
served as a wireman and is in receipt of the Combat Action 
Ribbon (CAR).  Thus, the Board finds that exposure to 
artillery fire is consistent with the circumstances, 
conditions, or hardships of the veteran's service and the lay 
statements of record including his own accounts of such 
exposure are sufficient evidence of acoustic trauma during 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006); Collette v. Brown, 82 F.3d 389 (1996). 

The record also reveals that the veteran had post-service 
occupational noise exposure while working as a yardman for 
the railroad as he was exposed to the noise of cars "banging 
together" and engine noise while disassembling and 
assembling railroad cars to engines.  In addition, the 
veteran has had post-service recreational noise exposure as 
he has used common power tools for home maintenance.  

The Board further notes that there is both favorable and 
unfavorable medical opinion evidence regarding the question 
of whether the veteran's hearing loss is related to acoustic 
trauma sustained during service.  In support of the veteran's 
claim, a private audiologist (L.H., M.A.) considered the 
veteran's reported history of noise exposure and concluded 
that the veteran's hearing loss was as likely as not at least 
partially related to his military service in May 2007 
correspondence.  Conversely, the June 2005 VA audiologist 
reviewed the claims folder and concluded that it was less 
likely than not that the veteran's hearing loss was a result 
of exposure to noise in military service because the 
veteran's separation hearing test in 1969 showed 15/15 
hearing acuity bilaterally on the whispered and spoken voice 
tests, the veteran stated that he was first aware of his 
hearing loss in approximately 1995, and the air conduction 
pattern on the examination was not characteristic of a noise 
etiology.  

While the Board acknowledges that the medical evidence may be 
in conflict or even tilt slightly against the veteran, the 
aggregate record fails to satisfy the clear and convincing 
standard.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).  In the absence of affirmative evidence 
adequately rebutting the favorable evidence, the Board must 
conclude that the veteran probably has hearing loss due to 
acoustic trauma sustained during service.  Id.  


ORDER

Entitlement to service connection for hearing loss is 
granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


